t c summary opinion united_states tax_court veronica l foster petitioner v commissioner of internal revenue respondent docket no 20500-06s filed date george i goverman for petitioner erika b cormier for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not petitioner married after filing the petition her name is now veronica lucy leahy the parties did not request that the caption of this case be changed reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’ sec_2002 federal_income_tax and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether petitioner is entitled to deduct the expenses of her master of business administration m b a program at harvard business school hbs and whether petitioner is liable for the sec_6662 penalty for negligence or disregard of rules or regulations background the parties stipulated some of the facts and they are so found we incorporate the stipulation of facts and the attached exhibits herein by this reference petitioner resided in california when she filed the petition in this case the court conducted the trial of this case in boston mass as petitioner requested petitioner did not attend the trial presumably she still lived in california at the time of trial as will be discussed infra petitioner did not provide any testimony at trial the record is thus limited to the stipulation of facts with attached exhibits matters deemed admitted rule c and additional exhibits admitted in evidence at trial petitioner earned a bachelor of engineering degree from the university of canterbury in new zealand in this degree is the equivalent of a bachelor of science in chemical engineering in the united_states petitioner’s undergraduate studies did not include business or business management petitioner worked for international food and beverage services an engineering consulting company as a project manager on the upgrade of a milk factory in sydney australia before she moved to the united_states in date hbs offered petitioner admission to the m b a class of entering in date hbs expressly conditioned its offer on petitioner’s completing certain academic requirements including courses in finance and accounting before matriculation petitioner accepted the hbs offer and moved to the united_states to pursue her m b a at that time she did not have a specific job arranged for after graduation during her m b a studies as part of her practical curriculum training petitioner worked at snapple beverages corp snapple as a corporate strategy consultant she completed marketing projects related to beverage consumption in the united_states and to snapple strategy and profitability on date refreshment brands inc refreshment brands a beverage company in california offered petitioner the position of vice president of marketing at an annual salary of dollar_figure petitioner accepted the offer on date petitioner’ sec_2002 form 1040nr u s nonresident_alien income_tax return was prepared by a tax_return_preparer on date petitioner signed her return on date and stated her occupation in the united_states as management on schedule a itemized_deductions petitioner claimed the fees and tuition expenses she paid in for the m b a program as unreimbursed employee_expenses in petitioner graduated from hbs with an m b a and began working as vice president of marketing for refreshment brands the record includes a letter prepared by that company in support of its petition for an h-1b visa for petitioner under the heading specialty occupation that letter stated ms foster will be employed in the specialty occupation of vice president of marketing in this position she will be responsible for brand management including a marketing plan interfacing with advertisement agencies developing and implementing budgets developing pop materials petitioner was a citizen of new zealand in petitioner listed dollar_figure in fees and dollar_figure in tuition for a total of dollar_figure of unreimbursed employee_expenses after reduction by percent of her adjusted_gross_income dollar_figure petitioner deducted dollar_figure on line of schedule a itemized_deductions an h-1b petition is filed by an employer with the department of homeland security to seek permission for an alien specialty worker to begin or continue working in the united_states the specialty worker is expected to possess professional education skills and or equivalent experience developing and implementing distributor programs and local marketing as well as assisting designers on retooling and repositioning existing brands ms foster will further be involved in new product development in which she will market research on product and flavor trends and work with designers on the development of packaging the position of vice president of marketing requires theoretical and practical application of highly specialized knowledge and attainment of a bachelor’s degree in business administration or equivalent the position requires at least a bachelor’s degree in a field related to the specialty occupation petitioner did not work in marketing before moving to the united_states and commencing her studies leading to an m b a respondent determined that petitioner was not entitled to deduct her education expenses and issued a notice_of_deficiency on date petitioner timely petitioned this court for redetermination discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established her compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioner therefore bears the burden_of_proof with respect to the sec_6662 penalty pursuant to sec_7491 the commissioner bears the burden of production and must produce sufficient evidence showing that the imposition of the penalty is appropriate in a particular case 116_tc_438 once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a higbee v commissioner supra pincite to the extent the taxpayer shows there was reasonable_cause for an underpayment and that she acted in good_faith sec_6664 prohibits the imposition of a penalty under sec_6662 education expenses as a general_rule sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business expenditures made by an individual for education are deductible as ordinary and necessary business_expenses if the education maintains or improves skills required by the individual in her employment or other trade_or_business sec_1_162-5 income_tax regs however this general_rule does not apply if the expenditures fall within either of two specified categories because those types of education expenses are personal expenditures or constitute an inseparable aggregate of personal and capital expenditures and therefore are not deductible sec_1_162-5 income_tax regs these nondeductible educational expenses are those incurred to meet the minimum educational requirement for qualification in a taxpayer’s trade_or_business and those which qualify a taxpayer for a new trade_or_business sec_1_162-5 and income_tax regs a minimum education requirement in seeking the h-1b specialty worker visa for petitioner refreshment brands described her responsibilities in marketing terms the company also stated that the general education requirement was a bachelor’s degree in a related field and that the specific education requirement was a bachelor’s degree in business administration or the equivalent before receiving her m b a petitioner had an engineering degree but no business degree the engineering credential satisfied the general education requirement but not the job-specific requirement of a degree in business administration only her m b a qualified her for the job accordingly we find that her m b a education was necessary to satisfy the minimum education requirements for her new trade_or_business of marketing petitioner’s counsel argued that respondent gives too much emphasis to petitioner’s title at refreshment brands and that her title did not accurately describe her role at the company he suggests that the company hired petitioner for her knowledge of the beverage industry and not for her marketing knowledge petitioner’s counsel tried to show that her experience at snapple and her education at hbs were probably irrelevant to most of refreshment brands’s promotion activity petitioner’s counsel did not elicit any testimony or introduce sufficient evidence to convince the court of this interpretation of petitioner’s career progression in any event even if we were so convinced we would still need to consider the second disqualification category in sec_1_162-5 income_tax regs b qualification for new trade_or_business petitioner’s counsel argues that petitioner was involved in management for beverage companies before and after earning her m b a and that her new degree merely maintained or improved her skills in working as an entrepreneur project manager or supervisor in the beverage industry whether education maintains or improves skills required by the individual in her employment is a question of fact 77_tc_1124 a taxpayer must demonstrate a direct and proximate relationship between the education and the skills required in her employment 276_us_145 69_tc_877 petitioner left her position as an engineer in new zealand to come to the united_states and pursue an m b a she left with no promise of a specific job waiting for her once she completed the degree a currently unemployed taxpayer can remain engaged in a trade_or_business in which she was previously involved and to which she intends to return 40_tc_2 accordingly the absence of specific employment does not necessarily mean that petitioner left her trade_or_business provided that she intended to return to that trade_or_business after she completed her education there is no dispute that before and after her m b a petitioner worked in the beverage industry the proper focus however is on the effect petitioner’s m b a had on the jobs she was qualified to perform rather than on the industry within which she labored when education qualifies a taxpayer to perform significantly different tasks and activities from those she could perform before then that education is deemed to qualify the taxpayer for a new trade_or_business 78_tc_550 petitioner must therefore prove that her m b a did not qualify her to perform significantly different tasks from those she performed in new zealand when working as an engineer we are instructed to apply an objective standard in considering whether specific education qualifies a taxpayer for a new trade_or_business id pincite the court accepts petitioner’s contention that the m b a improved her project management skills by taking management courses she likely improved her ability to design and supervise operations teams and projects accounting and finance courses likely improved her ability to manage budgets and to project costs we note however that the hbs requirement that petitioner study accounting and finance before matriculation indicates that hbs demanded greater mastery of these areas not only greater than petitioner possessed before the m b a but also greater than her job as an engineer required undoubtedly petitioner gained even greater mastery while at hbs as part of her m b a curriculum petitioner extensively studied marketing an area her engineering studies did not cover an individual who through education improves her skills in an existing trade_or_business may also become qualified for a new trade_or_business thompson v commissioner tcmemo_2007_174 in thompson an aeronautical engineer’s flight and pilot lessons improved his skills as an engineer but also qualified him for a new trade_or_business as a pilot and therefore were not deductible before the m b a petitioner worked in new zealand as an engineer while pursuing the m b a she worked for snapple in in addition to one required marketing course and three required courses in finance and financial reporting petitioner took three marketing electives and one finance elective marketing after the m b a she joined refreshment brands as its new vice president of marketing because petitioner has not demonstrated that she was qualified to work in marketing before she began studying at hbs we find that the m b a qualified her for a new trade_or_business petitioner’s counsel relies on three cases he asserts buttress petitioner’s position in 62_tc_270 we held that a public accountant could not deduct expenses_incurred preparing for and taking a certified_public_accountant examination because certified public accountants are in a different trade_or_business from public accountants on the basis of an analysis of the tasks and activities they are qualified to perform this case is not helpful to petitioner because while she may be better qualified with the m b a to work as a project manager for an engineering consulting company she is also qualified to perform myriad business management finance and marketing tasks she was not qualified to perform before receiving her m b a in sherman v commissioner tcmemo_1977_301 we held that the taxpayer had established that he was engaged in business administration before going to hbs and that he stayed in that field after graduation the taxpayer in sherman like petitioner needed neither a leave of absence nor the intention to return to the same position unlike the taxpayer in sherman however petitioner has not demonstrated that her trade_or_business was business administration before hbs rather the record reflects that she was qualified to work as an engineer before hbs and as a marketing executive afterward engineering project management and business administration are not the same trade_or_business finally petitioner’s counsel relies on allemeier v commissioner tcmemo_2005_207 where the taxpayer was already performing sales marketing and management functions before receiving his m b a and continued to do so while studying for and after receiving it in that case we held that the m b a expenses were not conditions precedent to his employment and also did not qualify him for a new trade_or_business the m b a did improve his business marketing and sales skills but the m b a did not qualify him to perform tasks and activities significantly different from those he could perform before the m b a in contrast to the taxpayer in allemeier petitioner has not demonstrated her involvement in nonengineering management before in accord with our holding in schneider v commissioner tcmemo_1983_753 the assertion that a taxpayer is in the business of being a manager is too amorphous to meet the requirements of sec_1_162-5 income_tax regs a chef manages her kitchen a teacher manages her classroom a consulting engineer overseeing a factory upgrade manages her project a vice president of marketing manages the advertising packaging promotion and marketing of her company’s products while each manager manages administrates supervises and plans each is certainly engaged in a different trade_or_business receiving her m b a rather her m b a qualifies her for the trade_or_business of business management likewise petitioner has not proven that her engineering roles included marketing duties yet her position as vice president of marketing indicates that she was so qualified after the m b a we conclude that petitioner’s education expenses are properly considered personal or capital expenditures not only because the m b a met the minimum education requirements of her position at refreshment brands but also because the m b a qualified her for a new trade_or_business personal expenses are nondeductible under sec_262 and capital expenditures are nondeductible under sec_263 on the record before the court even though petitioner remained in the beverage industry her hbs education significantly changed her role in that industry and that change compels the conclusion that she may not deduct those expenses respondent’s determination is sustained as indicated this case was tried in boston mass pursuant to petitioner’s designation petitioner’s counsel presented the case at trial without petitioner’s testimony and attempted to prove the case through various documents the court sustained respondent’s authenticity and hearsay objections to most of the documents petitioner’s counsel sought to introduce as a result of her failure to testify the court is left with a limited record see supra note it would have been most helpful if petitioner had provided an explanation of her duties before and after receiving the m b a see mcilvoy v commissioner tcmemo_1979_248 see also hudgens v commissioner tcmemo_1997_33 sec_6662 accuracy-related_penalty respondent determined a 20-percent penalty under sec_6662 on the underpayment_of_tax resulting from the disallowed education expense deduction respondent asserts that the underpayment is attributable to negligence or disregard of rules or regulations see sec_6662 for the purpose of sec_6662 negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_6664 provides a defense if a taxpayer establishes that there was reasonable_cause for the underpayment and that she acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs see also 469_us_241 higbee v commissioner t c pincite although not defined in the code reasonable_cause is viewed in the applicable regulations as the exercise of ordinary business care and prudence sec petitioner’s counsel argued that the sec_6662 accuracy- related penalty should be reduced because substantial_authority exists to support petitioner’s deduction of her m b a expenses citing sec_6662 counsel’s reliance on that section is misplaced because sec_6662 relates to accuracy-related_penalties imposed on substantial understatements of income_tax under sec_6662 in this case however the misconduct for which respondent seeks to impose the accuracy-related_penalty is negligence under sec_6662 not a substantial_understatement under sec_6662 sec_6662 is inapposite c proced admin regs see united_states v boyle supra pincite the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability including reliance on the advice of a tax_return_preparer however reliance on a professional adviser alone is insufficient the reliance must be reasonable and the taxpayer must act in good_faith sec_1_6664-4 income_tax regs respondent argues that petitioner’s failure to investigate fully the propriety of this deduction is a clear indicium of negligence because any reasonable taxpayer would recognize that an allowable deduction for all the expenses of an advanced degree is probably too good to be truedollar_figure however in providing a reasonable_cause and good_faith exception to the sec_6662 penalty sec_1_6664-4 income_tax regs also provides a relevant example wherein a taxpayer engages a professional tax adviser for advice on the respondent relies on sec_1_6662-3 income_tax regs which states that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ deductibility of certain items provides the adviser with all of the relevant facts and then follows the adviser’s advice that the items are fully deductible such a taxpayer may be considered to have demonstrated good_faith by seeking professional advice and to have shown reasonable_cause for any underpayment attributable to that deduction sec_1 b example income_tax regs however a finding of reasonable_cause and good_faith requires that the adviser considered all pertinent facts and circumstances was knowledgeable in the relevant aspects of federal tax law and made no unreasonable assumptions sec_1_6664-4 income_tax regs on the evidence and argument presented by her counsel petitioner’s assertion that her trade_or_business had not changed relies mostly on her employment in the same industry before and after the m b a not on a detailed analysis of her positions furthermore as discussed only her m b a met the specialty education requirements of refreshment brands namely a degree in business administration respondent has met his burden of production under sec_7491 to show that imposing the sec_6662 accuracy-related_penalty is appropriate petitioner had received and accepted the job offer from refreshment brands before she filed her federal_income_tax return on that return she listed her occupation in the united_states as management not engineering therefore at the time she filed her federal_income_tax return she knew where and in what capacity she would be working after graduation petitioner has not produced any evidence that she provided any let alone all of the pertinent details of her employment before and after her m b a to her tax_return preparerdollar_figure petitioner has not shown that she acted in good_faith in deducting her m b a expenses that she had reasonable_cause for her position or that she expended any effort in trying to assess the proper tax treatment for these expenses petitioner has failed to carry her burden under rule a to introduce persuasive evidence that respondent’s determination is incorrect see higbee v commissioner t c pincite as noted supra petitioner chose not to appear at trial had petitioner appeared she might have been able to provide the specific facts she actually related to her return preparer to enable that professional to conduct a properly informed analysis at trial petitioner’s counsel stated that petitioner had not been offered the position in marketing at refreshment brands inc at that time in the record reflects however that she had not only received but also accepted the job offer when she filed her tax_return counsel then argued that even if petitioner had reviewed the code regulations internal_revenue_service publications and the relevant cases she would not have reached a conclusion different from her tax_return preparer’s or been better able to reach the correct result than they this argument asks the court to assume the very facts that petitioner must prove to demonstrate that she acted with reasonable_cause and in good_faith respondent’s determination that petitioner is liable for the sec_6662 penalty is sustained to reflect the foregoing decision will be entered for respondent
